Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 1/18/2022.
Currently, claims 1-14 and 16-21 are pending. Claims 2, 5, 7-8 and 16-21 remain withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the gate insulating layer comprising a third boundary and a fourth boundary that at least partially overlap with the first boundary and the second boundary of the gate respectively and the active layer comprising … a fifth boundary and a sixth boundary that at least partially overlap with the third boundary and the fourth boundary of the gate insulating layer respectively (claim 1) must be shown or the feature(s) canceled from the claim(s).
Similarly, the first/second insulating portion being on the gate insulating layer and not overlapping with the fifth/sixth boundary and a channel region of the active layer (claims 1 and 4) must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Independent claim 1 recites features that were not originally disclosed and are considered to be new matter. For example, claim 1 recites “the gate insulating layer comprising a third boundary and a fourth boundary that at least partially overlap with the first boundary and the second boundary of the gate respectively” and “the active layer comprising … a fifth boundary and a sixth boundary that at least partially overlap with the third boundary and the fourth boundary of the gate insulating layer respectively”. There is no support for this in the original disclosure. On the contrary, the figures show the third and fourth boundaries of the gate insulating layer are spaced away from the first and second boundaries of the gate by the thickness of the gate insulating layer. Similarly, the fifth and sixth boundaries of the active layer are spaced away from the third and fourth boundaries of the gate insulating layer. This can be seen in the annotated copy of Fig. 2a as provided by Applicant on p. 11 of the response filed 12/22/2021. 
Claim 1 further recites “the first insulating portion being on the gate insulating layer and not overlapping with the fifth boundary and a channel region of the active layer”. There is no support for this in the original disclosure. While the figures do appear to show the first insulating portion being spaced from (and thus not overlapping) the fifth boundary (see e.g. the annotated copy of Fig. 2a as provided by Applicant), they do not show the first insulating portion not overlapping with a channel region of the active layer. On the contrary, the first insulating portion is in contact with (and thus overlaps) a region of the active layer that is surrounded by other regions of the active layer that are in contact with a source/drain. Any area of the active region through which carriers flow from source to drain is considered to be a channel region. This 
Claims 3-4, 6, and 9-14 recite these same limitations via dependency on claim 1.

Response to Arguments
Applicant’s arguments, see pp. 11-13, filed 12/22/2021, with respect to the 35 U.S.C. 102(a)(1) rejections in view of Wang have been fully considered and are persuasive.  The rejections under 35 U.S.C. 102(a)(1) in view of Wang have been withdrawn. However, as noted above, at least some of the limitations cited in these arguments are recognized to be new matter, and thus the claims are rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL LUKE/Primary Examiner, Art Unit 2896